Citation Nr: 1503120	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 30 percent disabling for residuals of a left knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Review of the evidence of record reveals that the issue of entitlement to an increased rating in excess of 30 percent disabling for residuals of a left knee replacement must be remanded for further development before the Board may consider the merits of the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2014).  

The record reflects that the Veteran's most recent VA examination was in December 2010.  The December 2010 VA examination report indicates that the Veteran presented with pain and instability of the left knee, but did not present with weakness, crepitus, stiffness, episodes of giving way, or signs of inflammation.  The VA examiner noted that the Veteran reported moderate flare-ups occurring on a weekly basis.  Following examination, the VA examiner indicated the Veteran's disability manifested in mild limitations in activities of daily living, primarily with respect to household chores and ambulation.  

The fact that a VA examination is over four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, the Veteran has submitted several statements in support of the appeal in which he contends that his left knee disability is worse than that described in the December 2010 VA examination report.  Specifically, the Veteran indicates that he experienced severe pain continuously throughout the day, which significantly limits his standing and ambulation tolerance.  See December 2010 Statement, April 2012 Statement.  The Veteran reports that he experiences weakness, clicking, buckling, and episodes of giving way.  Id.  The Veteran reports that these symptoms have caused a significant impact on his functional capacity, specifically affecting his sleeping tolerance, weight bearing tolerance, and ability to perform household chores.  Id.  Further, the Veteran reports that he has undergone a right knee replacement at VA as the direct result of the pain, altered gait, and decreased function attributable to the left knee.  See October 2014 Statement.  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected left knee disability.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of residuals of a left knee replacement.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner should identify the current nature and severity of residuals of a left knee replacement.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




